Citation Nr: 0403136	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  02-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



REMAND

The veteran served on active duty from to September 1980 to 
September 1983 and March 1984 to July 1990.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse action by the Department of Veterans 
Affairs (VA) Regional Office in Houston, Texas, (RO).  The 
veteran cancelled a hearing at the Board in Washington before 
a Veterans Law Judge scheduled for February 12, 2004, and 
indicated that he instead would like to attend a 
videoconference hearing at the RO before a Veterans Law 
Judge.

In view of the foregoing, this appeal is REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC for 
the following action.  VA will notify the veteran if further 
action is required on his part. 

The RO should take steps to schedule the 
veteran for a videoconference hearing to 
be held at the RO.  Appropriate 
notification should be given to the 
veteran and his representative, and such 
notification should be documented and 
associated with the veteran's claims 
folder.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


